PER CURIAM.
The State appeals an order suppressing certain tangible evidence seized following a warrantless search of an automobile which had been driven by appellee-Nieman. We conclude that on the basis of the information then known to the officers conducting the search, coupled with the surrounding circumstances, the officers had probable cause to believe that the automobile contained contraband and thus the search was not illegal. Carroll v. United States, 1925, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543; State v. Miller, Fla.App.1972, 267 So.2d 352; State v. Sanders, Fla.App. 1970, 239 So.2d 120.
The order granting the motion to suppress is reversed and this cause remanded for further proceedings.
OWEN, C. J., and WALDEN and DOWNEY, JJ., concur.